internal_revenue_service number release date index number -------------------------- -------------------------------------- --------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-105234-08 date date tys -------- tys -------- legend fc taxpayer --------------------------------------------------- -------------- ----------------------------------------- country x state a ---------------------- ------------- date date year n accountant x individual y ------------------- ----------------- ------- --- ------------------- ------------------------ ------------------------ accountant firm z --------------------------- dear ---------- this is in response to the letter received by our office on date submitted by your authorized representative requesting the consent of the commissioner of the internal_revenue_service to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 plr-105234-08 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination fc is a country x private limited_company that was incorporated on date and is treated as a corporation for u s tax purposes taxpayer is a state a corporation that has elected to be treated as a s_corporation taxpayer purchased n of the stock in fc on date accountant x is a licensed certified_public_accountant cpa in state a accountant x has prepared the tax returns of taxpayer since its formation specifically accountant x has prepared taxpayer’s u s federal_income_tax returns including all forms statements elections or other compliance-related items accountant x’s areas of expertise are u s individual and small-business tax_return preparation and he also provides services involving audit and compilation of financial statements accountant x was also competent to assist with taxpayer’s foreign investments with the expectation that he would coordinate with or refer them to other advisors to the extent necessary at all times accountant x had access to all of the facts and circumstances regarding the investments in fc by taxpayer however accountant x failed to identify fc as a pfic and failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to fc accountant y was taxpayer’s in-house controller accountant y became a licensed cpa in state a in year prior to obtaining her cpa license accountant y did not provide international tax_advice to taxpayer subsequent to obtaining her cpa license individual y began attending various u s international tax training seminars thereafter while reviewing taxpayer’s books_and_records for year individual a recognized that there could be a pfic issue with regard to taxpayer’s investment in fc accordingly accountant y contacted accounting firm z seeking further international tax_advice accounting firm z advised taxpayer to file a request to make a retroactive qef election under sec_1_1295-3 taxpayer has submitted affidavits under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of accountant x and accountant y in addition to preparing and filing taxpayer’s u s federal_income_tax returns taxpayer represents that it relied on accountant x for tax_advice on various u s and international tax issues taxpayer represents that the pfic status of fc has not been raised by the irs on audit for any of the taxable years ruling requested plr-105234-08 taxpayer requests the consent of the commissioner of the internal_revenue_service to make a retroactive election under sec_1_1295-3 with respect to fc for date law and analysis sec_1293 of the code provides that every u_s_person who owns stock of a qef at any time during the taxable_year of such fund shall include in gross_income as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such taxable_year and as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such taxable_year sec_1295 provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the first requirement is that the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election sec_1 f i in addition a shareholder cannot claim reliance upon a qualified_tax professional if he knew or reasonably should have known that the tax professional plr-105234-08 relied upon was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all the relevant facts and circumstances sec_1_1295-3 and b according to the facts submitted and the representations made taxpayer relied on the advice of accountant x to prepare and file its u s federal_income_tax returns and to provide advice on u s and international tax issues accountant x failed to identify fc as a pfic and failed to advise taxpayer of the consequences of making or failing to make qef elections accountant x was a cpa competent to render tax_advice with respect to ownership of shares of a foreign_corporation and who had access to all relevant facts and circumstances additionally taxpayer did not know and should not reasonably be expected to have known that fc was a pfic or of the availability of a qef election thus taxpayer has satisfied the first requirement of sec_1_1295-3 because taxpayer reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 the second requirement is that granting consent in this case will not prejudice the interests of the united_states government as provided in sec_1 f pursuant to sec_1_1295-3 the interests of the united_states government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation according to the facts submitted and the representations made the interests of the united_states government are not prejudiced because the granting of relief does not result in taxpayer having a lower tax_liability than taxpayer would have had if taxpayer had made the qef election by the election due_date thus taxpayer has satisfied the second requirement of sec_1_1295-3 because granting consent in this case will not prejudice the interests of the united_states government the third requirement under sec_1_1295-3 is that the request must be made before a representative of the irs raises upon audit the pfic status of the corporation for any taxable_year of the shareholder taxpayer has satisfied the third requirement of sec_1_1295-3 because taxpayer has represented that the request to make a retroactive qef election was made before a representative of the irs raised the pfic status of fc on audit the final requirement under sec_1_1295-3 is that the procedural requirements set forth in sec_1_1295-3 must be met the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international plr-105234-08 sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii according to the facts submitted and the representations made taxpayer has filed a complete ruling_request including the correct user_fee and submitted complete and appropriate affidavits thus taxpayer has satisfied the fourth requirement of sec_1_1295-3 based on the information submitted and representations made consent is granted to taxpayer to make a retroactive qef election with respect to fc for date under sec_1_1295-3 provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef elections this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s first and second representatives sincerely ethan a atticks senior technical reviewer branch international
